DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2021and 02/17/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1, 9, 14, 18, 19 objected to because of the following informalities:  typographic errors.  Appropriate correction is required.
Claim 1:	Line 5, “a sidelink” be “the sidelink”
		Line 7, “a sidelink” be “the sidelink”
Claim 9:	Line 4, “a sidelink” be “the sidelink”
Claims 2-13:  These claims depend from claim 1, and thus are objected for the same reason stated above for claim 1.
Claim 14: 	Line 5, “a sidelink” be “the sidelink”
Line 7, “a sidelink” be “the sidelink”
Claims 15-17:  These claims depend from claim 14, and thus are objected for the same reason stated above for claim 14.


Claim 19: 	Line 3, “a sidelink” be “the sidelink”
Claims 19-20:  These claims depend from claim 18, and thus are objected for the same reason stated above for claim 18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
[ control Unit ] in claims [ 1, 9, 11, 12, 13, 14, 16, 17, 18, 19 ].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 9, 11-13, 14, 16, 17, 18, 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
Claim 1 is rejected because the Applicant cited a generic place holder i.e. “a control unit” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This claim limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A single means claim covers every conceivable means for achieving the stated result. However, the Applicant discloses at most only one means in the whole disclosure. Accordingly, the disclosure is not commensurate with the scope of the claim. So, claim 1 is rejected.
Claims 9, 11-13 are rejected because the Applicant cited a generic place holder i.e. “the control unit” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This claim limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A single means claim covers every conceivable means for achieving the stated result. However, the 
Regarding claims 2-13, these claims depend from claim 1, and thus are rejected for the same reason stated above for claim 1.
Claim 14 is rejected because the Applicant cited “a control unit” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A single means claim covers every conceivable means for achieving the stated result. However, the Applicant discloses at most only one means in the whole disclosure. Accordingly, the disclosure is not commensurate with the scope of the claim. So, claim 14 is rejected.
Claims 16-17 are rejected because the Applicant cited a generic place holder i.e. “the control unit” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This claim limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A single means claim covers every conceivable means for achieving the stated result. However, the Applicant discloses at most only one means in the whole disclosure. Accordingly, the disclosure is not commensurate with the scope of the claim. So, claims 16-17 are rejected.
Regarding claims 15-17, these claims depend from claim 14, and thus are rejected for the same reason stated above for claim 14.
Claim 18 is rejected because the Applicant cited “a control unit” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed 
Claim 19 is rejected because the Applicant cited a generic place holder i.e. “the control unit” which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This claim limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A single means claim covers every conceivable means for achieving the stated result. However, the Applicant discloses at most only one means in the whole disclosure. Accordingly, the disclosure is not commensurate with the scope of the claim. So, claim 19 is rejected.
Regarding claims 19-20, these claims depend from claim 18, and thus are rejected for the same reason stated above for claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) and in view of Li et al. (US 20180049129, henceforth “Li”).

Regarding claim 1, Hampel teaches a communication apparatus comprising (FIGS. 7- 10, 143. FIG. 10 UE 135-m shows processor1020.): 
a control unit that transmits a negative acknowledgement by a sidelink in a case of failing to receive a packet transmitted from a transmission terminal by a sidelink (Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. D2D communication is equivalent to a sidelink communication. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131].), and
 transmits information for imposing restrictions (Aspects of the disclosure are initially described in the context of a wireless communication system. Examples are then described in which a the device that sends the silencing signal is the transmitting device or the receiving device of the critical communications (e.g., FIGS. 1-21). Aspects of the disclosure are further illustrated by and described with reference to apparatus diagrams, system diagrams, and flowcharts that relate to UE silencing based on transmission failure in shared spectrum. Other examples are then described in which a wireless device performs a CCA, transmits a silencing signal, and switches to managed spectrum (e.g., FIGS. 1-2 and 22-34), see 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) transmits information for imposing restrictions on an operation of a peripheral terminal by a sidelink in association with the negative acknowledgement. However, Li discloses the missing/crossed limitations comprising: (1) transmits information for imposing restrictions on an operation of a peripheral terminal by a sidelink in association with the negative acknowledgement (IG. 8 is a diagram illustrating another example of a sidelink-centric subframe. The sidelink data may be communicated in the sidelink data channel 810 of the sidelink-centric subframe., see [0086]. After communicating the sidelink data in the sidelink data channel 810, acknowledgement information may be communicated between the scheduled entities 204 (e.g., UEs). Such acknowledgement information may be communicated in the PSHICH 812 (also referred to as the sidelink acknowledgement channel) of the sidelink-centric subframe. Non-limiting examples of such acknowledgement information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of acknowledgement information, see [0087]. FIG. 10, other ways for a neighboring device to determine if it is in an interference protection zone of a transmitting device are acceptable. For example, in Wi-Fi, an RTS silencing signal and a CTS silencing signal may be transmitted, see [0094]. On the right 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. For ease of explanation, it may be assumed that UE1 1006 acts as a sidelink transmitter while UE2 1008 acts as a sidelink receiver. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal (accordingly, in such aspects, RTS may not carry a silencing signal). In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-yielding, see [0095]. This technique is used to transmit information for imposing restrictions on an operation of a UE by a sidelink in association with the negative acknowledgement.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 2, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information for stopping transmission of another packet by the peripheral terminal (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133].).
Regarding claim 3, Hampel and Li  teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a resource for which transmission of the another packet should be stopped (A subframe may refer to a division of a frame of the wireless communications system 100. A frame may refer to a discrete set of physical resources that may be used to communicate data using the wireless communications system 100. A frame may include both time domain resources and frequency domain resources, see [0085]. UEs 115 may include a UE communication silencing manager 116, which may identify resources for an UL transmission associated with a first RAT operating in a managed RF spectrum band, receive a silencing signal in the managed RF spectrum band for a time period including the identified resources, where the silencing signal is based on a determination that a transmission in a shared RF spectrum band has failed, and where a second RAT operating in the shared RF spectrum band is synchronized with the first RAT operating in the managed RF spectrum band, and suspend transmission in the managed RF spectrum band during the time period based on the silencing signal, see [0089]. FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133].).
Regarding claim 4, Hampel and Li  teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing the peripheral terminal that should stop transmission of the another packet (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. FIG. 10 shows a diagram of a system 1000 including a device that supports UE silencing based on transmission failure in shared spectrum. The transceiver 1025 may communicate bi-directionally, via one or more antennas, wired, or wireless links, with one or more networks, as described above. For example, the transceiver 1025 may communicate bi-directionally with a base station 105 or a UE 115. The transceiver 1025 may also include a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas, see [0157]-[0160]. So, the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing the peripheral terminal that should stop transmission of the another packet.).
Regarding claim 5, Hampel and Li  teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information (FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a priority of the another packet that should be stopped from instructing a priority of the another packet that should be stopped from being transmitted (On the right side of the diagram 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal. In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-yielding, see [0095]. According to another example, a larger dynamic CTS transmit power scaling parameter can be assigned to the sidelink receiver by the sidelink transmitter if the sidelink transmitter desires less spatial reuse in a current slot or TTI due to higher traffic priority associated with data packets to be transmitted in a data channel, see [0106]. According to some aspects, when the transmitting device is a scheduling entity, the method may include determining the value of the dynamic CTS transmit power scaling parameter based on at least one of a use case, priority, quality of service (QoS), or buffer status, see [0129].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 6, Hampel and Li  teach all the claim limitations of claim 2 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes (FIG. 6 at step 620, wireless 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. A macro cell generally covers a relatively large geographic area. A small cell is a lower-powered base stations, as compared with a macro cell, that may operate in the same or different (e.g., managed or licensed, shared or unlicensed, etc.) frequency bands as macro cells. Small cells may include pico cells, femto cells, and micro cells according to various examples. A pico cell, for example, may cover a small geographic area and may allow unrestricted access by UEs with service subscriptions with the network provider. A femto cell may also cover a small geographic area (e.g., a home) and may provide restricted access by UEs having an association with the femto cell, see [0295]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a geographic area for which transmission of the another packet should be stopped. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information instructing a geographic area for which transmission of the another packet should be stopped (On the right side of the diagram 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal. In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-increasing or decreasing spatial reuse in a geographic area around the sidelink receiver, and/or adjusting interference protection zones in a geographic area around the sidelink receiver, for example, in response to changes in reliability requirements, traffic priority, and/or buffer status for data packets being sent to the sidelink receiver. In other words this may allow for a changing of the CTS channel power, relative to a power that would be obtained as a function of the pre-assigned constant parameter for CTS power control stored at the sidelink receiver device and the received RTS channel power, to dynamically increase or decrease a size of a CTS channel interference protection zone, see [0120].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 7, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information for (The silencing signal 435 may also be received by wireless device 135-h. In some cases, wireless device 135-h may treat the reception of the silencing signal 435 as an indicator to use the managed band 410 for reception 430. In some cases, if wireless device 135-h does not receive the silencing signal 435, wireless device 135-h may power down the receiver in managed band 410 for the remainder of the subframe 415, which may conserve power, see [0122]. FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling transmission power used for transmission of another packet by the peripheral terminal. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling transmission power used for transmission of another packet by the peripheral terminal (According to some aspects, an first device may configure a second device, such as a sidelink receiver, so that an interference protection zone (e.g., a CTS channel interference protection zone) surrounding the second device may be dynamically adjusted in size based, for example, on various objectives and/or use cases recognized by the first device. The interference protection zone may be, for example, an area surrounding the second device, within which neighboring devices may be silenced. Changes to the interference protection zone may be achieved, for example, by providing the second device with a dynamic clear-to-send (CTS) transmit power scaling parameter that is different from a pre-assigned constant parameter for CTS power control stored at the second device (e.g., pre-stored at the sidelink receiver). The CTS transmit power scaling parameter may be provided to the second device by the first device., see [0030].)
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in 
Regarding claim 8, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling FIG. 6 at step 620, wireless device 135-k may transmit a silencing signal to neighboring wireless devices 135 and UEs 115 . Upon receiving the silencing signal, UE 115-d may suspend UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k, see [0132]-[0133]. The silencing signal comprises a multi-tone orthogonal frequency division multiplexing (OFDM) signal, a pseudo-noise (PN) signal, or a constant amplitude zero autocorrelation (CAZAC) signal, see [0115]. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling a multiplexing scheme used for transmission of another packet by the peripheral terminal. However, Li discloses the missing/crossed limitations comprising: (1) the information for imposing the restrictions on the operation of the peripheral terminal includes information for controlling a multiplexing scheme used for transmission of another packet by the peripheral terminal (FIG. 7 is a diagram 700 illustrating a sidelink-centric subframe according to some aspects of the present disclosure.  It is noted that the control channel 702 may use frequency division multiplexing (FDM) to multiplex one or more sidelinks 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 9, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the control unit transmits information for causing the peripheral terminal to transmit the negative acknowledgement by a sidelink in association with the negative acknowledgement (Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131].This technique is used by the control unit transmits information for causing the peripheral terminal to transmit the negative acknowledgement by a D2D link or  sidelink in association with the negative acknowledgement.).
Regarding claim 14, Hampel teaches a communication apparatus comprising (FIGS. 7- 9, 14): 
a control unit that transmits a negative acknowledgement by a sidelink in a case of failing to receive a packet transmitted from a transmission terminal by a sidelink (Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. D2D communication is equivalent to a sidelink communication. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131].), and
transmits information for controlling retransmission of the packet (Aspects of the disclosure are initially described in the context of a wireless communication system. Examples are then described in which a the device that sends the silencing signal is the transmitting device or the receiving device of the critical communications (e.g., FIGS. 1-21). Aspects of the disclosure are further illustrated by and described with reference to apparatus diagrams, system diagrams, and flowcharts that relate to UE silencing based on transmission failure in shared spectrum. Other examples are then described in which a wireless device performs a CCA, transmits a silencing signal, and switches to managed spectrum (e.g., FIGS. 1-2 and 22-34), see [0081]. In a mission-critical application, a wireless device may use a shared band for an initial sequence of transmissions of a packet. Based on acknowledgement (ACK) feedback from the receiver, the transmitter may determine if the transmission sequence had failed. The transmitter may then conduct retransmissions in a managed band, see [0079]. FIG. 6, prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band at step 630, see [0132]-[0133]. The operations performed at step 630 is equivalent to a retransmission of the packet and Tx silencing signal contains the required information. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) transmits information for controlling retransmission of the packet by the transmission terminal by a sidelink in association with the negative acknowledgement. However, Li discloses the missing/crossed limitations comprising: (1) transmits information for controlling retransmission of the packet by the transmission terminal by a sidelink in association with the negative acknowledgement (FIG. 8, the sidelink data may be communicated in the sidelink data channel 810 of the sidelink-centric subframe., see [0086]. After communicating the sidelink data in the sidelink data channel 810, acknowledgement information may be communicated between the scheduled entities 204 (e.g., UEs). Such acknowledgement information may be communicated in the PSHICH 812 (also referred to as the sidelink acknowledgement channel) of the sidelink-centric subframe. Non-limiting examples of such acknowledgement information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of acknowledgement information, see [0087]. FIG. 10 is a diagram 1000 comparing spatial reuse for devices communicating using WiFi and sidelink for device-to-device communication. 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. For ease of explanation, it may be assumed that UE1 1006 acts as a sidelink transmitter while UE2 1008 acts as a sidelink receiver. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal (accordingly, in such aspects, RTS may not carry a silencing signal). In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-yielding, see [0095]. This technique is used to transmit information for imposing restrictions on an operation of a UE by a sidelink in association with the negative acknowledgement.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Regarding claim 18, Hampel teaches a communication apparatus comprising (FIGS. 7- 9, 14): 
a control unit that transmits a packet to a reception terminal by a sidelink, receives a negative acknowledgement indicating that the reception terminal has failed to receive the packet and information for controlling retransmission of the packet associated with the negative acknowledgement by a sidelink (Some aspects of this disclosure may be applied to 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. D2D communication is equivalent to a sidelink communication. In a mission-critical application, a wireless device may use a shared band for an initial sequence of transmissions of a packet. Based on acknowledgement (ACK) feedback from the receiver, the transmitter may determine if the transmission sequence had failed. The transmitter may then conduct retransmissions in a managed band, see [0079]. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received. Prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k., see [0129]-[0133].), and
 performs control of the retransmission of the packet on a basis of the information received (Aspects of the disclosure are initially described in the context of a wireless communication system. Examples are then described in which a the device that sends the silencing signal is the transmitting device or the receiving device of the critical communications (e.g., FIGS. 1-21). Aspects of the disclosure are further illustrated by and described with reference to apparatus diagrams, system diagrams, and flowcharts that relate to UE silencing based on transmission failure in shared spectrum. Other examples are then described in which a The transmitter may then conduct retransmissions in a managed band, see [0079]. FIG. 6, Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band at step 630, see [0132]-[0133]. The operations performed at step 630 is equivalent to a retransmission of the packet and Tx silencing signal contains the required information. The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) receives a negative acknowledgement indicating that the reception terminal has failed to receive the packet and information for controlling retransmission of the packet associated with the negative acknowledgement by a sidelink. However, Li discloses the missing/crossed limitations comprising: (1) receives a negative acknowledgement indicating that the reception terminal has failed to receive the packet and information for controlling retransmission of the packet associated with the negative acknowledgement by a sidelink (FIG. 8, the sidelink data may be communicated in the sidelink data channel 810 of the sidelink-centric subframe., see [0086]. After communicating the sidelink data in the sidelink data channel 810, acknowledgement information may be communicated between the scheduled entities 204 (e.g., UEs). Such acknowledgement information may be communicated in the PSHICH 812 (also referred to as the sidelink acknowledgement channel) of the sidelink-centric subframe. Non-limiting examples of such acknowledgement information may include an ACK signal, 1000, UE1 1006 and UE2 1008 communicate using a sidelink 1002. For ease of explanation, it may be assumed that UE1 1006 acts as a sidelink transmitter while UE2 1008 acts as a sidelink receiver. In some aspects, an interference protection zone may be established only around the sidelink receiver, e.g., UE2 1008. In some aspects, only CTS carries a silencing signal (accordingly, in such aspects, RTS may not carry a silencing signal). In some aspects, CTS silences neighbors, for example, by use of the silencing signal, and/or for example, because neighbors yield the data channel to the device (e.g., UE2 1008) based on TX-yielding, see [0095]. ).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Li in order to make a more effective apparatus by increasing efficiency in terms of interference reduction to neighboring links, see (Li, [0143].).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Choi et al. (US 20200213058, henceforth “Choi”).
Regarding claim 10, Hampel and Li  teach all the claim limitations of claim 9 above; and Hampel further teaches wherein the information for causing the peripheral terminal to transmit the negative acknowledgement includes information for causing the peripheral terminal to transmit the negative acknowledgement using Some aspects of this disclosure may be applied to cellular FDD 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Choi.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for causing the peripheral terminal to transmit the negative acknowledgement includes information for causing the peripheral terminal to transmit the negative acknowledgement using a same resource as the communication apparatus. However, Choi discloses the missing/crossed limitations comprising: (1) the information for causing the peripheral terminal to transmit the negative acknowledgement includes information for causing the peripheral terminal to transmit the negative acknowledgement using a same resource as the communication apparatus (FIG. 13A, PDSCHs including the same content are transmitted in the same resource by using multiple beams, and resources to be used for reporting PDSCH HARQ ACK/NACKs through BPLs, respectively, are also identical. Specifically, a PDSCH 1330 may be transmitted through the same resource by using multiple beams and an ACK/NACK relating to the PDSCH 1330 may be transmitted on a PUCCH 1340 through a beam 1350 corresponding to a beam having been used to receive the PDSCH 1330, see [0119].).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Zhu et al. (US 20160119762, henceforth “Zhu”).
Regarding claim 11, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches  wherein the control unit transmits the negative acknowledgement with FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Zhu.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits the negative acknowledgement with a resource associated with the packet that has failed to be received. However, Zhu  discloses the missing/crossed limitations comprising: (1) the control unit transmits the negative acknowledgement with a resource associated with the packet that has failed to be received (UEs that successfully decode the multicast/broadcast data transmission packet will not ACK, and UEs that fail to decode the multicast/broadcast data transmission packet will send a NACK on the same ACK/NACK resource according to an implicit mapping rule on the first control channel 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Zhu in order to make a more effective apparatus by transmiting to a single UE 206 to increase the data rate or to multiple UEs 206 to increase the overall system capacity, see (Zhu, [0063].).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Mauchly et al. (US 20100125768 henceforth “Mauchly”).
Regarding claim 12, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the control unit transmits FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Mauchly.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits identification information of the packet that has failed to be received in association with the negative acknowledgement. However, Mauchly discloses the identification information of the packet that has failed to be received in association with the negative acknowledgement (FIG. 6, when at 430 it is determined that the packet is not a required reference frame packet, then at 470, the MCU determines if all destination devices ACK'd the packet and if so, sends an ACK to the source device, and otherwise sends a NACK with a packet sequence identifier for that packet to the source device, see [0037].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Mauchly in order to make a more effective apparatus by achieving improved error resilience, see (Mauchly, [0015].).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Park et al. (US 20200044785 henceforth “Park”).
Regarding claim 13, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the control unit transmits, FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. Prior to transmitting on the managed band, wireless 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink. However, Park  discloses the missing/crossed limitations comprising: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink (FIG. 3, when the base station transmits a UL scheduling grant, a DL control signal, or DL data to the UE in the slot n 302, the UE may receive the UL scheduling grant, the DL control signal, or the DL data in the slot n 304. The UE may receive the first signal later by a propagation delay T.sub.P 310 than a time when the base station transmits the first signal. When the UE transmits the second signal to the base station, the UE may transmit a HARQ ACK/NACK regarding UL data or DL data at a timing 306 preceding the slot (n+4) 308 for the first signal received by the UE by a timing advance T.sub.A 312, such that the second signal may arrive at the base station at a particular time, see [0100].). 
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Wang et al. (US 20200092692, henceforth “Wang”).
Regarding claim 15, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the information for controlling the retransmission of the packet by the transmission terminal includes (FIG. 6, prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Wang.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the information for controlling the retransmission of the packet by the transmission terminal includes information indicating a required QoS level of the packet to be retransmitted. However, Wang  discloses the missing/crossed limitations comprising: (1) the information for controlling the retransmission of the packet by the transmission terminal includes information indicating a required QoS level of the packet to be retransmitted (FIG. 7 in S702, the eNB 1 according to the QoS requirement, and configures corresponding sidelink retransmission configuration information for this sidelink bearer, see [0177].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Wang in order to make a more effective apparatus by improving the reliability and security of the V2X communication service, see (Wang, [0086].).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”), Wang et al. (US 20200092692, henceforth “Wang”) and further in view of Choi et al. (US 20140140296, henceforth “Choi”).
Regarding claim 16, Hampel, Li and Wang teach all the claim limitations of claim 15 above; and Hampel further teaches wherein the control unit transmits a plurality of the negative acknowledgements (FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Choi.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits a plurality of the negative acknowledgements using a resource of a pattern according to the information indicating the required QoS level of the packet. However, Choi  discloses the missing/crossed limitations comprising: (1) the control unit transmits a plurality of the negative acknowledgements using a resource of a pattern according to the information indicating the required QoS level of the packet (In order to control the data transmission of the P2P communication link based upon the priority level (or QoS (Quality of Service) level), the peer devices of the P2P communication link may transmit ACK/NACK signals by using time-frequency resource units (ref FIG. 2 and FIG. 4), which are tied to (or connected to) the priority level (or QoS level) of the corresponding link, see [0127].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Choi in order to make a more effective apparatus by more effectively performing feedback of a NACK signal, see (Choi, [0155].).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Park et al. (US 20200044785 henceforth “Park”).
Regarding claim 17, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the control unit transmits information requesting control of the retransmission of the packet by  (FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. Prior to transmitting on the managed band, wireless device 135-k transmits a silencing signal to neighboring wireless devices 135 and UEs 115 at step 620. Upon receiving the silencing signal, UE 115-d suspends UL transmissions at step 625. Suspension of transmissions of UE 115-d in the managed band may reduce possible interference for wireless device 135-k. Wireless device 135-l may then transmit to wireless device 135-k on the managed RF spectrum band, see [0132]-[0133]. The missing/crossed out limitations will be discussed in view of Park.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink. However, Park  discloses the missing/crossed limitations comprising: (1) the control unit transmits, to a base station, the negative acknowledgement by an uplink and transmits information requesting imposing of restrictions on the operation of the peripheral terminal in association with the negative acknowledgement by an uplink (FIG. 3, when the base station transmits a UL scheduling grant, a DL control signal, or DL data to the UE in the slot n 302, the UE may receive the UL scheduling grant, the DL control signal, or the DL data in the slot n 304. The UE may receive the first signal later by a propagation delay T.sub.P 310 than a time when the base station transmits the first signal. When the UE transmits the second signal to the base station, the UE may transmit a HARQ ACK/NACK regarding UL data or DL data at a timing 306 preceding the slot (n+4) 308 for the first signal received by the UE by a timing advance T.sub.A 312, such that the second signal may arrive at the base station at a particular time, see [0100].). 
.
 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”) and further in view of Choi et al. (US 20200213058, henceforth “Choi”).
 	 Regarding claim 19, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the control unit transmits information indicating a Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic to the network, see [0123]. FIG. 6 illustrates a process flow in a system that supports UE silencing based on transmission failure in shared spectrum. At step 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Choi.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the control unit transmits information indicating a resource of a sidelink that should be used for transmission of an acknowledgement or negative acknowledgement corresponding to the . However, Choi discloses the missing/crossed limitations comprising: (1) the control unit transmits information indicating a resource of a sidelink that should be used for transmission of an acknowledgement or negative acknowledgement corresponding to the packet to the reception terminal (FIG. 13A, PDSCHs including the same content are transmitted in the same resource by using multiple beams, and resources to be used for reporting PDSCH HARQ ACK/NACKs through BPLs, respectively, are also identical. Specifically, a PDSCH 1330 may be transmitted through the same resource by using multiple beams and an ACK/NACK relating to the PDSCH 1330 may be transmitted on a PUCCH 1340 through a beam 1350 corresponding to a beam having been used to receive the PDSCH 1330, see [0119].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Choi in order to make a more effective apparatus by using resources efficiently, see (Choi, [0125].).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hampel et al. (US 20170208477, henceforth “Hampel”) in view of Li et al. (US 20180049129, henceforth “Li”), Choi et al. (US 20200213058, henceforth “Choi”) and further in view of Yu et al. (US 20100271999, henceforth “Yu”).
Regarding claim 20, Hampel and Li  teach all the claim limitations of claim 1 above; and Hampel further teaches wherein the resource of the sidelink is used by the reception terminal or by a peripheral terminal that Some aspects of this disclosure may be applied to cellular FDD systems where a UE 115 uses a dedicated managed band for device-to-device (D2D) communications, in addition to conducting UL traffic 605, wireless device 135-k may receive a transmission from wireless device 135-l in a shared band. At step 610, wireless device 135-k determine that the transmission was not received. In some cases, at step 615, wireless device 135-k transmit a NACK to wireless device 135-l to indicate that the transmission was not received, see [0129]-[0131]. The missing/crossed out limitations will be discussed in view of Yu.).
As noted above, Hampel is silent about the aforementioned missing/crossed limitations of: (1) the resource of the sidelink is used by the reception terminal or by a peripheral terminal that transmits the negative acknowledgement on behalf of the reception terminal or in cooperation with the reception terminal. However, Yu discloses the missing/crossed limitations comprising: (1) the resource of the sidelink is used by the reception terminal or by a peripheral terminal that transmits the negative acknowledgement on behalf of the reception terminal or in cooperation with the reception terminal (An another embodiment, a relay node in a wireless telecommunications system is provided. The relay node includes a processor configured to send a negative-acknowledgement message (NACK) to a user agent (UA) when the UA transmits a data packet to the relay node in the same subframe in which the relay node is transmitting to an access node, see [0094].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Hampel ‘s apparatus by adding the teachings of Yu in order to make a more effective apparatus by creating higher spectrum efficiency, see (Yu, [0019].).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464